 


114 HR 2974 IH: Veteran Continuity of Care Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2974 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2015 
Ms. Brownley of California (for herself and Mr. Benishek) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Veterans Access, Choice, and Accountability Act of 2014 to increase the duration of follow-up care provided under the Veterans Choice Program. 
 
 
1.Short titleThis Act may be cited as the Veteran Continuity of Care Act. 2.Provision of follow-up care under Veterans Choice Program through completion of episode of careSection 101(h) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by striking (but for a period not exceeding 60 days).  
 
